Exhibit 10.4.1

 

ACCESS AGREEMENT

 

This Access Agreement (the “Agreement”) is effective as of July 9, 2015 (the
“Effective Date”) among and between Meritor Heavy Vehicle Systems, LLC
(“Customer”), Gill Family Capital Management, Inc. ( “Gill”) and Sypris
Technologies Kenton, Inc. (“Sypris Technologies Kenton”), Sypris Technologies,
Inc. (“Sypris Technologies”) and Sypris Solutions, Inc. (“Sypris Solutions”)
(Sypris Technologies Kenton, Sypris Technologies and Sypris Solutions being
hereinafter collectively referred to as “Supplier”).

 

RECITALS

 

A.     Pursuant to all of the various contractual obligations mutually agreed by
the parties and their affiliates for the purchase and sale of Component Parts,
as defined herein, (collectively, the “Supply Agreements” or individually, a
“Supply Agreement”), Supplier is obligated to manufacture Customer’s and its
affiliates’ and Sisamex’s respective requirements of certain component parts or
assembled goods (collectively, the “Component Parts” or individually, a
“Component Part”). For certainty, Component Parts include service parts to the
extent that Supplier has any obligation to supply such parts pursuant to any
Supply Agreement.

 

B.     Supplier and PNC Bank, National Association (“PNC” or “Lender”), are
parties to a Revolving Credit and Security Agreement (as amended, the “Revolving
Agreement”), whereby Lender has agreed to lend to Supplier monies in the
amounts, and subject to the limitations, set forth in the Revolving Agreement.

 

C.     Supplier owns the Facilities (as defined below) identified on Schedule A.

 

D.     Supplier has requested that Customer provide certain financial and other
accommodations to Supplier in accordance with the Accommodation Agreement among
the Parties dated of even date hereof (the “Accommodation Agreement”). It is a
condition of the Accommodation Agreement that Supplier grants Customer and any
of its affiliates an access right to Supplier’s Facilities.

 

E.     Supplier is entering into this Agreement to afford Customer and any
affected affiliates the right to use some or all of Supplier’s assets located at
the Facilities, as provided below if an Event of Default (as defined below)
occurs.

 

BASED ON THE FOREGOING RECITALS and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Customer and Supplier agree
that:

 

TERMS AND CONDITIONS

 

1.     Defined Terms. In addition to those terms defined elsewhere in this
Agreement, the following terms have the indicated meanings, unless the context
otherwise requires:

 

“Accounts” means any “account” or “chattel paper,” as defined in Sections
9-102(a)(2) and 9-102(a)(11), respectively, of the “Code” (defined below), owned
now or hereafter by Supplier, and shall also mean and include: (i) all accounts
receivable, contract rights, book debts, notes, drafts, instruments, documents,
acceptances, payments under leases and other forms of obligations, now owned or
hereafter received or acquired by or belonging or owing to Supplier (including
under any trade name, styles, or division thereof) whether arising out of goods
sold or leased or services rendered by Supplier or from any other transaction,
whether or not the same involves the sale of goods or services by Supplier
(including, without limitation, any such payment obligation or right to payment
which might be characterized as an account, contract right, general intangible,
or chattel paper under the Uniform Commercial Code in effect in any
jurisdiction); (ii) all monies due to or to become due to Supplier under all
contracts for the sale or lease of goods or the performance of services by
Supplier (whether or not yet earned by performance on the part of Supplier) now
in existence or hereafter arising; and (iii) deposit accounts, insurance
refunds, tax refunds, tax refund claims and related cash and cash equivalents,
now owned or hereafter received or acquired by or belonging or owing to
Supplier.

 

 
1

--------------------------------------------------------------------------------

 

  

“Chattel Paper” means all “chattel paper” as defined in Section 9-102(a)(11) of
the Code.

 

“Code” means the Uniform Commercial Code as in effect in the State of Michigan
as of the date of this Agreement.

 

“Contract Rights” means all rights of Supplier (including to payment) under each
“Contract” (defined below).

 

“Contracts” or individually, “Contract”, means any licensing agreements and any
and all other contracts, supply agreements, or other agreements used in the
manufacture, production or assembly of Component Parts, and in or under which
Supplier may now or hereafter have any right, title, or interest and which
pertain to the lease, sale, or other disposition by Supplier of “Equipment”
(defined below), “Inventory” (defined below), fixtures, real property, or the
right to use or acquire personal property, as any of the same may from time to
time be amended, supplemented, or otherwise modified, but excluding the Loan
Documents.

 

“Designee(s)” means one or more third-party entities and/or persons engaged by
Customer to assist Customer in the exercise of its access rights hereunder;
provided, however, that Customer will not engage any such entity who: (i) at the
time that Customer exercises its access rights under the Access Agreement or at
any time during the prior two year period, is or has been a direct competitor of
Supplier; or (ii) whose interests are aligned with those of a direct competitor
of Supplier.

 

“Event of Default” The occurrence of any one or more of the following will be an
“Event of Default” under this Agreement, unless a waiver or deferral thereof is
agreed to in writing, in each instance, by Customer.

 

 

(a)

An authorized officer of Supplier repudiates or Supplier breaches its
obligations under this Agreement or the Supply Agreements, the consequence of
which is that such default is reasonably likely to result in a material
interruption in the supply of Component Parts to Customer, or any of its
affiliates, or Sisamex and such material interruption remains uncured for four
(4) calendar days (the “Cure Period”), following notice by Customer, its
affiliates, or Sisamex to Supplier and Lender; provided, however, that if any
officer or plant manager of Supplier willfully causes a material interruption of
supply, then no cure period shall apply;

 

 

(b)

Supplier breaches the terms of Paragraphs 4.5, 4.6, or 4.11 of the Accommodation
Agreement, which breach remains uncured for two (2) calendar days following
notice to Supplier and Lender;

 

 

(c)

Lender commences any affirmative enforcement action under the Revolving
Agreement, as amended, if the action is reasonably likely to materially impact
Supplier’s operations or ability to perform under this Agreement;

 

 

(d)

Lender repudiates or materially breaches the Revolving Agreement, as amended,
and such repudiation or material breach is reasonably likely to materially
disrupt the supply of Component Parts by Supplier;

 

 

(e)

Lender ceases funding under the Revolving Agreement, as amended, for any reason
and such cessation is reasonably likely to materially disrupt the supply of
Component Parts by Supplier; or

 

 

(f)

A Chapter 11 petition is filed under the United States Bankruptcy Code by or
against Supplier and is subsequently converted to Chapter 7 or a Chapter 7
petition is filed by or against Supplier and an Order for relief is entered in
the Chapter 7 case without the case being converted to a Chapter 11 within
fourteen (14) days of such filing.

 

“Documents” means all “documents” as defined in Section 9-102(a)(30) of the
Code.

 

“Equipment” means any “equipment,” as that term is defined in Section
9-102(a)(33) of the Code, now or hereafter owned by Supplier, which is used in
the manufacture, production or assembly of the Component Parts, and shall also
mean and include all machinery, equipment, vehicles, furnishings, and fixtures
(as such terms are defined in Section 9-102 of the Code) now owned or hereafter
acquired by Supplier, including, without limitation, all items of machinery and
equipment of any kind, nature and description, whether affixed to real property
or not, as well as all additions to, substitutions for, replacements of or
accessions to any of the foregoing items and all attachments, components, parts
(including spare parts), and accessories whether installed thereon or affixed
thereto in each case to the extent used in the manufacture or production of
Customer’s Component Parts.

 

 
2

--------------------------------------------------------------------------------

 

  

“Facilities” or “Real Estate” means the real property and related manufacturing
facilities identified in Exhibit A. “Facility” means any one of them
individually.

 

“General Intangibles” means all “general intangibles,” as such term is defined
in Section 9-102(a)(42) of the Code, now or hereafter owned by Supplier, which
are used in the manufacture, production or assembly of Customer’s Component
Parts, including, without limitation, customer lists, rights in intellectual
property, goodwill, trade names, service marks, trade secrets, patents,
trademarks, copyrights, applications therefor, permits, licenses, now owned or
hereafter acquired by Supplier, but excluding items described in the definition
of Accounts.

 

“Instruments” means all “instruments” as defined in Section 9-102(a)(47) of the
Code.

 

“Intellectual Property” means all now existing or hereafter acquired patents,
trademarks, copyrights, inventions, licenses, discoveries, processes, know-how,
techniques, trade secrets, designs, specifications and the like (regardless of
whether such items are now patented or registered, or registerable, or
patentable in the future), and all technical, engineering, or other information
and knowledge, production data and drawings, which are used in the manufacture,
production or assembly of Component Parts, including without limitation, all
items, rights and property defined as “intellectual property” under 11 U.S.C.
Section 101, as amended from time to time.

 

“Inventory” means any “inventory,” as that term is defined in Section
9-102(a)(48) of the Code, wherever located, now owned or hereafter acquired by
Supplier or in which Supplier now has or hereafter may acquire any right, title
or interest including, without limitation, all goods and other personal property
now or hereafter owned by Supplier which are leased or held for sale or lease or
are furnished or are to be furnished under a contract of service or which
constitute raw materials, work in process or materials used or consumed or to be
used or consumed in Supplier’s manufacture of Component Parts, or in the
processing, packaging or shipping of the same, and all finished goods.

 

“Obligations” means solely the obligation to provide Customer and/or its
Designee(s) the “Right of Access” (as defined below).

 

“Operating Assets” means those assets located at or about the Facilities which
are used in the manufacture, production, or assembly, of Component Parts,
together with all other assets of Supplier, wherever located, which are
necessary or helpful for production of Component Parts, including Equipment,
Contract Rights, and General Intangibles (other than deposit accounts, claims
against insurance companies, chooses in action, proceeds of any indemnity, any
guaranties, insurance refunds, tax refund claims, cash and cash equivalents),
but specifically excluding any Accounts, Instruments, Inventory, Chattel Paper,
the Proceeds thereof, or the Proceeds of General Intangibles. 

 

“Proceeds” has the meaning provided it under the Code and, in any event, shall
include, but not be limited to: (i) any and all proceeds of any insurance,
indemnity, warranty, or guaranty payable to Supplier from time to time with
respect to any of the Operating Assets or Real Estate (defined in paragraph 2
below); (ii) any and all payments (in any form whatsoever) made or due and
payable to Supplier from time to time in connection with any requisition,
confiscation, condemnation, seizure, or forfeiture of all or any part of the
Operating Assets or Real Estate by any governmental body, authority, bureau, or
agency (or any Person acting under color of governmental authority); and
(iii) any and all other amounts from time to time paid or payable under or in
connection with any of the Operating Assets or Real Estate.

 

 
3

--------------------------------------------------------------------------------

 

  

“Promissory Note” shall mean the promissory note executed and delivered by
Supplier to Customer as of the Effective Date pursuant to the terms of the
Accommodation Agreement.

 

“Restricted Louisville Operating Assets” means those Operating Assets located at
Supplier’s Louisville, Kentucky facility (the “Louisville Facility”) listed on
Exhibit A-1 together with the additional assets described in the next sentence
(the “Additional Assets”). In the event that Customer exercises its right of
access at the Louisville Facility, Customer, Lender and Supplier shall, within
three business days of Customer’s exercise of such access rights, cooperate in
good faith, to complete a list of the Additional Assets with the intent that
such list contain only those Additional Assets at the Louisville Facility which
are reasonably necessary for the production of Component Parts at such facility
and shall not have an aggregate orderly liquidation value of more than $200,000
but in no event shall any one piece of equipment exceed $50,000.

 

“Unrestricted Louisville Operating Assets” means all other assets of the
Supplier located at the “Louisville Facility” other than the Restricted
Louisville Operating Assets.

 

2.     Right of Access.

 

(a)     General. Supplier hereby grants Customer, its affiliates and/or its
Designees the temporary and limited right, but not the obligation, to occupy one
or more portions of the Facilities and use some or all of the Toluca Assets or
the Restricted Louisville Operating Assets, solely to the extent necessary to
manufacture Component Parts (“Right of Access”) for a period of up to 180 days
for the Louisville Facility (the “Louisville Occupancy Period”) and for a period
of up to 180 days at Supplier’s Toluca, Mexico facility (the “Toluca Occupancy
Period” and, together with the Louisville Occupancy Period, the “Occupancy
Periods”) commencing upon the date Customer provides the Access Notice
referenced below after the occurrence of an Event of Default. Notwithstanding
the above, if the Event of Default was solely an operational (non-financial)
Default under Subsection (a) of the defined term “Events of Default”, Customer
shall only be entitled to access the Facility where such operational default has
occurred. Customer may exercise the Right of Access at a Facility by delivering
written notice accompanied by telephonic notice to any officer of Sypris
Solutions at least twenty-four (24) hours in advance after the applicable cure
period to Supplier and Lender indicating its intention to exercise the Right of
Access and identifying the applicable Facility(ies) (the “Access Notice”).
Customer’s right of access at any accessed Facility shall terminate upon the
occurrence of any of the following:

 

 

(i)

provided no material production default has occurred, at such time that (1) the
Revolving Agreement and the Promissory Note have been fully paid; (2) any past
due amounts owed by Supplier to Meritor have been fully paid; (3) any
incremental funding by and direct expenses incurred by Customer during any
Occupancy Period(s) (in excess of Supply Agreement prices) have been fully paid;
(4) Supplier shall have established (as of the date that each of the conditions
in Section 2(a)(i)(1)-(3) have been fulfilled) a minimum undrawn availability of
$7.5 million; and (5) Supplier is not in material default of any other loan or
to supply-related creditors (excluding good faith disputes);

 

 

(ii)

if there has been a material production interruption of Component Parts of less
than ten calendar days, in addition to the requirements in above (2)(a)(i)(1-5)
having been satisfied, at such time that: (1) production pursuant to the Supply
Agreements has been restored and remained satisfactory for 90 days after such
production interruption; (2) key operational root causes of the production
interruption have been addressed to Customer’s reasonable satisfaction; (3) any
employee attrition has been resolved by hiring and retaining sufficient
personnel for 90 days following such production interruption; and (4) Supplier
shall have maintained a minimum undrawn availability of $5.0 million for 90 days
following payment in full of the Revolving Agreement.

 

 

(iii)

if there has been a material production interruption of Component Parts more
than ten calendar days, in addition to the requirements in above Sections
2(a)(i)(1)-(5) and 2(a)(ii)(2)-(4) having been satisfied, at such time that
production pursuant to the Supply Agreements has been restored and remains
satisfactory for six months after such production interruption;

  

 
4

--------------------------------------------------------------------------------

 

 

 

(iv)

June 30, 2016, unless otherwise extended by written agreement of all parties to
this Agreement; or

 

 

(v)

Customer has elected to terminate access as provided in the Accommodation
Agreement.

 

(b)     Customer’s Obligations. If Customer exercises the Right of Access,
Customer, its affiliates, and/or its Designee(s) shall:

 

 

(i)

use reasonable care in the custody and preservation of the Supplier’s assets and
indemnify, defend and hold Lender and Supplier harmless from any costs,
expenses, losses, damages, and liability relating to damage to property or any
party (including the Operating Assets and the Real Estate) or injury to any
party imposed or asserted against Lender or Supplier, caused directly or
indirectly by Customer’s, its affiliates’ use of the Operating Assets and the
Real Estate or the exercise of Customer’s rights under this Agreement;

 

 

(ii)

maintain the Operating Assets and the Real Estate in the same condition as
existed on the date Customer exercised the Right of Access, ordinary wear and
tear excepted, and within five (5) business days after the Right of Access is
exercised, provide insurance on the Operating Assets and the Real Estate,
comparable to the current insurance on all such assets naming the Supplier and
Lender as the loss payees (in the case of Lender, lender loss payee) or
additional insureds;

 

 

(iii)

in addition to the Supply Agreement price for Component Parts produced during
the Occupancy Period(s), pay (to the extent they exceed such price) the actual
incremental costs and expenses incurred in connection with the manufacturing of
the Component Parts during the Occupancy Period(s), including, without
limitation, inventory, gross wages (including overtime, and benefits),
utilities, other overhead expenses, prorated property taxes and assessments
attributable to the Operating Assets and the Real Estate, and any payments due
on account of any of the Operating Assets and Real Estate which are leased from
unrelated third parties provided, however, that Customer or its affected
affiliate shall only be responsible for its proportionate share (calculated by
sales) of the operating expenses of an accessed facility, with the balance of
such expenses to be borne by other customers who receive productions at such
accessed facility (it being acknowledged that Lender shall have no obligation to
contribute any funds to maintaining the operation of the Operating Assets or the
Real Property);

 

 

(iv)

subject to Customer’s or its affiliates’ right to use the Louisville Restricted
Operating Assets, the Toluca Operating Assets and to occupy the Real Estate
during the Occupancy Period(s), afford Supplier’s and Lender’s respective
representatives reasonable access to inspect any assets including the Operating
Assets and the Real Estate, to market, sell, or otherwise realize upon the
assets including the Operating Assets and the Real Estate, to prepare for a
liquidation, financing or sale as a going concern of the Operating Assets and
the Real Estate at the end of the Occupancy Period(s), and to sell any
Unrestricted Louisville Operating Assets at any time and shall not interfere
with the Supplier’s or Lender’s efforts to sell any such assets. Notwithstanding
anything herein to the contrary, Lender and Supplier agree not to sell the
Restricted Louisville Operating Assets or the Louisville Real Estate, nor the
Toluca Operating Assets or the Toluca Real Estate prior to the expiration of the
Louisville Occupancy Period unless such sale is made expressly subject to the
rights of Customer hereunder.

 

 

(v)

Customer and its affiliates shall purchase for cash and free of offset the
usable and merchantable “Inventory” related to its production at any facility
where the access rights have been exercised;

  

 
5

--------------------------------------------------------------------------------

 

 

 

(vi)

in addition to purchasing Inventory in accordance with subparagraph (b)(v)
above, purchase usable and merchantable work in process inventory at any such
facility at 100% of pro-rated Supply Agreement price for the Component Parts in
question based on percentage of completion;

 

 

(vii)

on the first day of the Louisville Occupancy Period, and on the first date of
each month thereafter, pay to Lender the “Access Fee” for the Louisville
Facility identified on Exhibit A, for the month in which Customer exercises its
Right of Access; provided that Lender, Supplier and Customer shall in good faith
structure the obligations of such fee in a manner that Customer shall be
entitled to a refund or credit of such fee from Supplier to the extent that all
obligations owing to Lender have been indefeasibly repaid in full in cash
without the benefit of any such Access Fee (which may include the funds in an
escrow account and not applied to the obligations at Lender’s option);

 

 

(viii)

not permit the creation of or allow to remain undischarged any lien,
encumbrance, or charge arising out of Customer’s access to, use of or any work
performed in, any Facility which might be or become a lien, encumbrance or
charge on such Facility; all such liens, encumbrances and/or charges shall be
removed by payment, deposit or bond within thirty days of the filing thereof;

 

 

(ix)

not interfere with Supplier’s fulfillment of its obligations and agreements to
its other customers who pay their proportionate shares (calculated by sales) of
the operating expenses of the accessed facility, including reasonably
cooperating with Supplier in the use of shared equipment or operating lines;

 

 

(x)

not make any employee termination decisions without the written authorization of
Supplier, will consult with Supplier regarding any employee termination decision
made by Supplier, and will provide to Supplier adequate notice of any decision
to terminate access at any facility in order to minimize any potential WARN Act
liability or other applicable statutory severance liability or similar
liability; and

 

 

(xi)

observe in all respects all applicable laws, rules, regulations and ordinances
relating to the use and occupancy of the Operating Assets and Real Estate and to
the manufacturing, processing and shipping of the Component Parts including
without limitation all relevant employment laws and other laws and policies
relating to employees during the Access Period.

 

(c)     Supplier’s Obligations If Customer exercises the Right of Access to one
or more of Supplier’s facilities, Supplier shall comply with the following:

 

 

(i)

At Customer’s election and in its reasonable discretion, Supplier will use
commercially reasonable efforts to continue to employ those of its employees
whom Customer determines are necessary to maintain production of the Component
Parts (the “Employees”) and, in turn, lease and/or share the Employees as needed
to satisfy Customer, and all other customer obligations to Customer, its
affiliates, and/or its Designee(s) and Customer or the affected affiliate shall
reimburse Supplier for all costs and expenses relating to Supplier’s employment
of the Employees incurred during the Occupancy Period(s). Without limiting the
generality of the foregoing, Customer, its affiliates, and/or its Designee(s)
shall reimburse Supplier all amounts incurred by Supplier to meet its regular
payroll obligations, including salaries, wages (including overtime occasioned by
Customer or the affected affiliate), payroll taxes, workers’ compensation,
unemployment insurance, disability insurance, welfare, pension, and other
payments and contributions required to be made by Supplier with respect to the
Employees, which are incurred during the Occupancy Period(s), but in no event
will Customer or the affected affiliate be liable for (A) any costs for unfunded
actuarial liability, past service unfunded actuarial liability, or solvency or
deficiency liability relating to any pension plan, severance plan or other
obligations relating to benefits accrued or service provided prior to the time
Customer exercised its Right of Access or after the termination of the Occupancy
Period(s), (B) any unpaid minimum contribution obligations to the pension
plan(s), regardless of when they are due, relating to benefits accrued prior to
the time Customer exercised its Right of Access or after termination of the
Occupancy Period(s), (C) unpaid premium payments to the PBGC with respect to any
pension plan which accrued prior to the time Customer exercised its Right of
Access or after the termination of the Occupancy Period(s), or (D) any excise
tax, interest, make whole payments, or agency hearing or litigation costs on
account of any prohibited transactions or other fiduciary breaches occurring
prior to the time Customer exercised the Right of Access or after the
termination of the Occupancy Period(s), alleged or confirmed with respect to
Supplier’s employee benefit plans. Notwithstanding the foregoing, under no
circumstances will Customer or any affected affiliate be responsible for
reimbursing Supplier for costs and expenses relating to Supplier’s employment of
the Employees to the extent the Employees are only performing services unrelated
to the production of the Component Parts or performance of Supplier’s
obligations under the access provisions of this Agreement;

  

 
6

--------------------------------------------------------------------------------

 

 

 

(ii)

During the Occupancy Period(s), Supplier will have sole responsibility for
maintaining and administering all employee benefit plans, and will assume and
carry out all fiduciary obligations with respect to such plans. Customer’s or
any affected affiliate’s sole responsibility with respect to Supplier’s employee
benefit plans during the Occupancy Period(s) will be to pay the Supplier all
amounts needed to pay premiums or otherwise fund the plans in accordance with
the plan documents and applicable law, and to pay the reasonable costs of
administering the plans in the ordinary course during the Occupancy Period(s)
(but specifically excluding any items listed in Paragraph 2(c)(i)(A)-(D) above).
Other than the obligation to pay Supplier the funds necessary to maintain and
administer the employee benefit plans during the Occupancy Period(s), pursuant
to this section and Paragraph 2(c)(i) above, neither Customer nor any affected
affiliate shall have any other responsibilities or obligations with respect to
the employee benefit plans, and does not have any role in overseeing,
maintaining or administering them during the Occupancy Period(s);

 

 

(iii)

During the Occupancy Period(s), Supplier shall not increase compensation or
benefits of the Employees without the consent of Customer except as may be
required by applicable law or preexisting contract;

 

 

(iv)

Supplier shall indemnify, defend and hold Customer and its affiliates and its
respective employees and agents harmless from any and all costs, expenses
(including reasonable attorneys’ fees), losses, damages, liabilities or injury
arising from claims or liabilities arising or accruing before the date of
Customer’s exercise of the Right of Access, regardless of when such claims are
asserted; and

 

 

(v)

During the Occupancy Period(s), Supplier agrees that Customer and its affiliates
and respective agents and representatives shall have access to Supplier’s books
and records for the purposes of confirming and calculating the amounts due, if
any, from Customer or any affected affiliate under this Agreement.

 

(d)     Right to Terminate. Customer shall have the absolute right to terminate
its Right of Access at a particular facility upon ten (10) days prior written
notice to Supplier and Lender.  Upon expiration of the notice period, the
Occupancy Period(s) will terminate, and upon any such (or any other) termination
of any Occupancy Period(s), Customer or any affected affiliate will ensure that
the Operating Assets and the Real Estate at such Facility are left in a safe and
secure state and in substantially the same condition as they were at the
beginning of the Occupancy Period(s), normal wear and tear excepted.  Except for
Customer’s or any affected affiliate’s obligation under this subparagraph and
subparagraph b(i) and payment of any amounts payable under subparagraphs b(i)
through (vii) above not paid as of the termination of the Occupancy Period(s),
Customer’s right to terminate and its cessation of use and occupancy of the
Operating Assets and the Real Estate, shall cause no further obligations or
liabilities to Supplier or Lender on account of the Right of Access.

  

 
7

--------------------------------------------------------------------------------

 

 

(e)     SPECIFIC PERFORMANCE.

 

IN CONNECTION WITH ANY ACTION OR PROCEEDING TO ENFORCE THE RIGHT OF ACCESS,
SUPPLIER ACKNOWLEDGES THAT CUSTOMER AND ANY AFFECTED AFFILIATE WILL NOT HAVE AN
ADEQUATE REMEDY AT LAW, AND THAT CUSTOMER AND ANY AFFECTED AFFILIATE SHALL BE
ENTITLED TO SPECIFIC PERFORMANCE OF SUPPLIER'S OBLIGATIONS TO AFFORD CUSTOMER
AND ANY AFFECTED AFFILIATE THE RIGHT OF ACCESS UNDER THIS AGREEMENT. SUPPLIER
FURTHER AGREES THAT CUSTOMER AND ANY AFFECTED AFFILIATE MAY SEEK EXPEDITED
RELIEF FROM A COURT OF PROPER JURISDICTION AND THAT TWENTY-FOUR (24) HOURS
NOTICE OF SUCH REQUESTED EXPEDITED RELIEF, ACCOMPANIED BY TELEPHONIC NOTICE TO
ANY OFFICER OF SYPRIS SOLUTIONS, SHALL BE ADEQUATE NOTICE THEREOF.

  

 

(f)     IRREPARABLE HARM; LIMITATION OF NOTICE. SUPPLIER ACKNOWLEDGES THAT
CUSTOMER AND ANY AFFECTED AFFILIATE WILL SUFFER IRREPARABLE HARM IF CUSTOMER
EXERCISES THE RIGHT OF ACCESS AND SUPPLIER FAILS TO COOPERATE WITH CUSTOMER AND
ANY AFFECTED AFFILIATE IN ALLOWING CUSTOMER AND ANY AFFECTED AFFILIATE TO
EXERCISE THE RIGHT OF ACCESS UNDER THIS AGREEMENT. ACCORDINGLY, PROVIDED THAT
SUPPLIER AND LENDER RECEIVE AT LEAST FORTY-EIGHT (48) HOURS ACTUAL NOTICE OF ANY
REQUEST FOR HEARINGS IN CONNECTION WITH PROCEEDINGS INSTITUTED BY CUSTOMER OR
ANY AFFECTED AFFILIATE, ACCOMPANIED BY TELEPHONIC NOTICE TO ANY OFFICER OF
SYPRIS SOLUTIONS, SUPPLIER WAIVES, TO THE FULLEST EXTENT POSSIBLE UNDER
APPLICABLE LAW, THE RIGHT TO NOTICE IN EXCESS OF THIRTY-SIX (36) HOURS IN
CONNECTION WITH ANY JUDICIAL PROCEEDINGS INSTITUTED BY CUSTOMER OR ANY AFFECTED
AFFILIATE TO ENFORCE THE RIGHT OF ACCESS.

  

 

3.     License. If necessary, in Customer’s sole discretion, and for purposes of
exercising the Right of Access only, Supplier hereby grants Customer a
non-exclusive, worldwide, irrevocable, fully paid right and license to use or
have used the Intellectual Property necessary for the manufacture or production
of Component Parts for Customer’s, Sisamex’s and Customer’s Brazilian
affiliates’ use (the “License”). Customer’s right to the License is limited as
set forth below and shall include the right to grant one or more third parties
sublicenses for the manufacture of Component Parts; provided, however, that any
sublicensee must be consented to by Supplier which consent may not be
unreasonably withheld and must satisfy the terms of this Agreement; and
sublicensing will have no effect on Customer’s or any affected affiliate’s
obligations under this Agreement. This Paragraph is not intended to modify any
rights granted Customer in the Supply Agreements or Accommodation Agreement but
is intended to expand those rights.

 

(a)     Right to Use License. Although the License is being granted to Customer
as of the date set forth above, Customer agrees that neither it nor its
sublicensees will utilize nor have the right to utilize the License unless
Customer exercises the Right of Access and then it will only use the License
during the Occupancy Period(s) and any additional term thereafter which is
commercially required to obtain the production of the products during the
remaining original term. For the sake of clarity, such additional term may if
commercially required extend beyond the remaining original term (not to exceed a
total of one year from the date of Access).

 

(b)     No Royalty. For all purposes, Supplier will be deemed to have been fully
paid for the License and other rights granted to Customer under this Agreement
(except as otherwise provided in this Agreement) and no royalties, fees,
payments, charges, or other consideration shall be due from Customer or any
sublicensee on account of the License or this Agreement or Customer’s (or
sublicensee’s) use of the License or other rights granted pursuant to this
Agreement (except as otherwise provided in this Agreement) or the Accommodation
Agreement.

  

 
8

--------------------------------------------------------------------------------

 

 

(c)     Protection of Ownership. Customer shall treat and preserve the
Intellectual Property in accordance with the same practices employed by Customer
to safeguard its own intellectual property against unauthorized use and
disclosure and will only use such information, data and trade secrets during the
Occupancy Period(s) in connection with producing Component Parts. The foregoing
obligations of Customer shall not be applicable to information which is now or
becomes hereafter available to the public through no action, conduct, omission,
or fault of Customer. The provisions of this paragraph shall survive termination
of this Agreement.

 

4.     Protection of Production. Subject to its obligations under the
Accommodation Agreement, Customer, Sisamex and Customer’s Brazilian affiliates
shall have the right to, without any limitation, among other things, enter into
discussions, negotiations, and agreements regarding the production of its
Component Parts with any current or former sub-suppliers, agents, consultants,
directors, employees, or officers of Supplier.

 

5.     Rights of Customer; Limitations on Customer’s Obligations. Unless
Customer exercises its Right of Access, neither Customer nor any affected
affiliate shall have any obligation or liability by reason of or arising out of
this Agreement nor be required or obligated in any manner to perform or fulfill
any of the obligations of Supplier under this Agreement. Neither Customer nor
any affected affiliate shall have any responsibility to pay operating expenses
in a percentage or share, greater than Customer’s or any affected affiliate’s
percentage of Supplier’s sales of the accessed facility during the Occupancy
Period(s).

 

6.     Remedies. Upon an Event of Default and the expiration of any applicable
cure periods, Customer shall have all rights and remedies provided in this
Agreement and in any other agreements with Supplier. Customer shall have no
right to attach, foreclose, sell, or otherwise dispose of all or any portion of
the Operating Assets or the Real Property.

 

7.     Injunctive Relief. Given that Customer and any affected affiliate will
incur significant damages if Supplier fails to timely satisfy its obligations to
Customer or any affected affiliate and Customer’s or such affected affiliate’s
operations or production will be negatively impacted, and because Customer or
any affected affiliate does not have an adequate remedy at law and would be
irreparably harmed by such events, Supplier agrees that Customer and any
affected affiliate shall be entitled to injunctive relief (both prohibitive and
mandatory) upon an uncured Event of Default by Supplier under this Agreement.

 

8.     Representations and Warranties. Supplier represents and warrants to
Customer that:

 

(a)     Title; No Other Security Interests. Except for the liens and security
interests granted to Lender and the liens and security interests granted any
other secured party of record or as previously disclosed to Customer, Supplier
owns the Operating Assets and Real Estate free and clear of any and all security
interests or claims of others.

 

(b)     Trade Names. Any and all trade names under which Supplier transacts any
part of its business, and all former names of Supplier, are those which have
been previously disclosed to Customer in writing.

 

(c)     Accuracy of Information. All information, certificates, or statements
given to Customer under this Agreement are true and complete in all material
respects, when given.

 

(d)     Authority. It has full power and authority to enter into this Agreement
and perform all of its obligations hereunder.

 

9.     Covenants. Supplier covenants and agrees with Customer that from and
after the date of this Agreement until the Obligations are fully satisfied:

 

(a)     Further Documentation. At any time and from time to time, upon the
written request of Customer, Supplier will promptly and duly execute and deliver
any and all such further instruments and documents and take such further action
as Customer may reasonably request for the purpose of obtaining the full
benefits of this Agreement and of the rights and powers herein granted.

 

 
9

--------------------------------------------------------------------------------

 

  

(b)     Sales or Dispositions of Assets; Certain Uses Prohibited. During the
term of this Agreement, without the written consent of Customer, which consent
shall be exercised in good faith and shall not be unreasonably withheld, and
subject to the limitations set forth in the Revolving Agreement, Supplier will
not: (i) sell or otherwise dispose of any of the Operating Assets or the Real
Estate; (ii) encumber the Operating Assets or the Real Estate; or (iii) use, or
contract for the use of, any of the Operating Assets or the Real Estate that
manufactures Component Parts in any way which would materially adversely affect
Customer’s or any affected affiliate’s Right of Access or Customer’s or any
affected affiliate’s other rights and remedies under this Agreement. Supplier
acknowledges and agrees that it will be reasonable for Customer to withhold
consent if the proposed sale or encumbrance would materially impair Customer’s
or any affected affiliate’s rights under this Agreement or the Supply
Agreements.

 

(c)     Limitations on Modifications of Agreements, etc. Supplier will not:
(i) amend, modify, terminate, or waive any provision of any Contract which might
materially adversely affect Customer’s or any affected affiliate’s Right of
Access; or (ii) fail to exercise promptly and diligently each and every right
which it may have under each Contract in any manner which could materially
adversely affect Customer’s or any affected affiliate’s Right of Access or
Customer’s or any affected affiliate’s other rights or remedies under this
Agreement.

 

(d)     Maintenance of Insurance. Subject to the provisions herein, Supplier
must, at its expense, keep and maintain the Operating Assets and the Real Estate
insured against all risk of loss or damage from fire, theft, malicious mischief,
explosion, sprinklers, and all other hazards or risks of physical damage
included within the meaning of the term “extended coverage” in amounts as are
ordinarily insured against by other similar businesses and shall name, in
addition to Lender, Customer or any affected affiliate as loss payees and
additional insured(s) thereon.

 

(e)     Right of Inspection; Cooperation. In addition to any rights Customer or
any affected affiliate may have under its Supply Agreements and the
Accommodation Agreement, Customer, any affected affiliate and their
representatives shall, upon reasonable request and at reasonable times, have the
right to enter into and upon any premises where any of the Operating Assets, are
located for the purpose of inspecting the same, observing their use or otherwise
protecting Customer’s or any affected affiliate’s interests therein. In
addition, upon reasonable request, Customer shall be entitled to review and
Supplier shall provide or provide access to, current financial information and
forecasts related to Supplier’s financial condition. Customer shall maintain the
strict confidentiality of information obtained by Customer, except as required
by regulation, law or court order.

 

(f)     Notice of Default. Supplier will provide prompt written notice to
Customer and any affected affiliate, by way of electronic delivery or overnight
express mail service, of their or their attorneys’ or agents’ receipt of any
notice of default under Supplier’s agreements with Lender or any other secured
creditors including, but not limited to, taxing authorities. Supplier hereby
grants to Customer or any affected affiliate the option, but not the obligation,
to exercise whatever rights to cure defaults that Supplier has under such
agreements or by law.

 

10.     Secured Party and Lessor Acknowledgments.

 

(a)     Supplier will obtain Lender’s acknowledgment to the rights and interests
granted to Customer under this Agreement by providing Customer a copy of the
acknowledgment in the form attached as Exhibit B executed by duly authorized
representatives of Lender. Supplier will provide an acknowledgment in the form
attached as Exhibit B-1 from Gill and a substantially similar acknowledgment and
consent from any replacement lender.

 

(b)     If, subsequent to the execution of this Agreement, but during the Term
of the Accommodation Agreement, or if exercised, during the Term of this Access
Agreement, Supplier intends to grant additional or further security interests,
liens, or mortgages in the Operating Assets or the Real Estate to any party
other than Customer or Lender, five (5) business days prior to granting such
liens, security interests, mortgages, or leaseholds, Supplier must deliver to
Customer an acknowledgment from such secured creditors, mortgagees, and/or
lessees in a form substantially similar to the Lender Acknowledgment described
above.

 

 
10

--------------------------------------------------------------------------------

 

  

(c)     Supplier will provide to Customer as promptly as practicable
acknowledgments of any lessor(s) of the Real Estate and Operating Assets (to the
extent leased) to Customer’s and any affected affiliate’s rights hereunder, in
the form attached as Exhibit C.

 

11.     Term. The rights granted to Customer and its affiliates under this
Agreement shall continue until the expiration of the Term (as defined in the
Accommodation Agreement), unless Customer or any affected affiliate has
exercised the Right of Access in which case this Agreement shall expire upon
termination of the Occupancy Period(s).

 

12.     Confidential Information and Data. Except as may be required by
regulations, law or court orders, without limiting Customer’s or any affected
affiliate’s rights under this Agreement, to the extent the Operating Assets
include, or Customer or any affected affiliate or any of its Designee(s)
otherwise come into possession of or become aware of, Supplier’s trade secrets,
proprietary or confidential information during Customer’s or any affected
affiliate’s exercise of the Right of Access, Customer shall ensure that
Customer, any affected affiliate and its Designee(s) (a) keep the confidential
information, and trade secrets confidential for so long as they remain
confidential or secret except by breach of Customer’s, its affiliates or
Designee(s) obligations herein; and (b) only use the confidential information,
and trade secrets during the Occupancy Period(s) in connection with and
necessary for producing the Component Parts. The provisions of this paragraph
shall survive for a period of five years after the expiration or any termination
of this Agreement.

 

13.     Severability. Should any provision of this Agreement be held invalid,
prohibited, or unenforceable in any one jurisdiction it will, as to that
jurisdiction only, be ineffective to the extent of such holding without
invalidating the remaining provisions of this Agreement, and any such holding
does not invalidate or render unenforceable that provision in any other
jurisdiction wherein it would be valid and enforceable.

 

14.     Authorization. The individuals executing this Agreement as
representatives warrant that they have the power and authority to execute this
Agreement on behalf of the legal entity that they represent and that their
signatures bind said entities to the terms of this Agreement.

 

15.     Section/Paragraph Headings. The section/paragraph headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation of this
Agreement. All references to paragraphs, sections, Schedules, and Exhibits are
to paragraphs, sections, Schedules, and Exhibits in or to this Agreement unless
otherwise specified.

 

16.     No Waiver; Cumulative Remedies. Customer, any affected employee,
Suppliers and/or Lender shall not by any act, delay, indulgence, omission, or
otherwise be deemed to have waived any right or remedy under this Agreement or
of any breach of the terms and conditions of this Agreement. A waiver by
Customer or any affected affiliate, Supplier, and/or Lender of any right or
remedy under this Agreement on any one occasion shall not be construed as a bar
to any right or remedy which Customer, any affected affiliate, Supplier, and/or
Lender would otherwise have had on a subsequent occasion. No failure to exercise
nor any delay in exercising on the part of Customer or any affected affiliate
any right, power, or privilege under this Agreement, shall operate as a waiver,
nor shall any single or partial exercise of any right, power, or privilege under
this Agreement preclude any other or future exercise thereof or the exercise of
any other right, power, or privilege. The rights and remedies under this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any rights and remedies provided by any other agreements or
applicable law.

 

17.     Waivers and Amendments; Successors and Assigns. No term or provision of
this Agreement may be waived, altered, modified, or amended except by a written
instrument, duly executed by Supplier and Customer, and acknowledged by Lender.
This Agreement and all of Supplier’s obligations are binding upon the successors
and assigns of Supplier, and together with the rights and remedies of Customer
under this Agreement, inure to the benefit of Customer and their respective
successors and assigns. Supplier may not assign or transfer any right or
obligation under this Agreement without the prior written consent of Customer
and Lender.

 

18.     Governing Law and Forum. This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Michigan. The parties
agree that the federal and state courts sitting in Wayne and Oakland Counties,
Michigan, have personal jurisdiction over the parties and that proper
jurisdiction and venue for any dispute arising from or under this Agreement may
be in the federal or state courts sitting in, respectively, Wayne or Oakland
Counties, Michigan.

 

 
11

--------------------------------------------------------------------------------

 

  

19.     Notices. All notices, requests and other communications that are
required or may be given under this Agreement must be in writing and shall be
deemed to have been given on the date of delivery, if delivered by hand,
telecopy or courier, or three (3) days after mailing, if mailed by certified or
registered mail, postage prepaid, return receipt requested, addressed as
identified in the Accommodation Agreement (which addresses may be changed, from
time to time, by notice given in the manner provided in the Accommodation
Agreement.

 

20.     No Intended Third Party Beneficiary. The parties hereto acknowledge and
agree that, other than Lender, and any affected affiliate of Customer, the
rights and interests of the parties under this Agreement are intended to benefit
solely the parties to this Agreement. Lender is an intended beneficiary of this
Agreement and may enforce the terms of this Agreement against the parties
hereto.

 

21.     Counterparts. This Agreement may be executed in any number of
counterparts and by each party hereto on separate counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Facsimile or emailed (pdf) signatures shall constitute original
signatures for all purposes under this Agreement.

 

22.     Entire Agreement; Conflicts. This Agreement, the Accommodation
Agreement, the Supply Agreements, and any schedules or exhibits referenced
herein or other documents executed in connection with this Agreement, constitute
the entire understanding of the parties in connection with the subject matter of
this Agreement. This Agreement constitutes a merger of all proposals,
negotiations, representations, understandings, and agreements, whether oral or
written, with regard to the subject matter and provisions of this Agreement.
Except as specifically provided herein, this Agreement is not intended to
supplant or modify the terms of the Supply Agreements, which will otherwise
remain in full force and effect. In the event and to the extent of a conflict
between the terms of the Supply Agreements and this Agreement, the terms of this
Agreement will control.

 

23.     CONSULTATION WITH COUNSEL. THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
GIVEN THE OPPORTUNITY TO CONSULT WITH COUNSEL BEFORE EXECUTING THIS AGREEMENT
AND ARE EXECUTING SUCH AGREEMENT WITHOUT DURESS OR COERCION AND WITHOUT RELIANCE
ON ANY REPRESENTATIONS, WARRANTIES OR COMMITMENTS OTHER THAN THOSE
REPRESENTATIONS, WARRANTIES AND COMMITMENTS SET FORTH IN THIS AGREEMENT.

 

24.     WAIVER OF JURY TRIAL. THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT THIS RIGHT MAY BE WAIVED. THE
PARTIES EACH HEREBY KNOWINGLY, VOLUNTARILY AND WITHOUT COERCION, WAIVE ALL
RIGHTS TO A TRIAL BY JURY OF ALL DISPUTES ARISING OUT OF OR IN RELATION TO THIS
AGREEMENT OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES EXECUTED IN CONNECTION
WITH THIS AGREEMENT. NO PARTY SHALL BE DEEMED TO HAVE RELINQUISHED THE BENEFIT
OF THIS WAIVER OF JURY TRIAL UNLESS SUCH RELINQUISHMENT IS IN A WRITTEN
INSTRUMENT SIGNED BY THE PARTY TO WHICH SUCH RELINQUISHMENT WILL BE CHARGED.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK –
SIGNATURES CONTAINED ON NEXT PAGE]

 

 
12

--------------------------------------------------------------------------------

 

 

 

 

SYPRIS SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ John R. McGeeney

 

 

 

Its: Vice President, General Counsel and Secretary

 

 

 

 

 

          SYPRIS TECHNOLOGIES, INC.             By: /s/ John R. McGeeney      
Its: /s/ General Counsel                     SYPRIS TECHNOLOGIES KENTON, INC.  
          By: /s/ John R. McGeeney       Its:/s/ General Counsel                
    MERITOR HEAVY VEHICLE SYSTEMS, LLC             By: /s/ Robert H. Speed      
Its: Authorized Signer  

 

 

13

 

--------------------------------------------------------------------------------

 